 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   MARY LEE GAINES,                                 Case No.: 1:16-cv-01666-LJO-BAM (PC)
11                      Plaintiff,                    ORDER DENYING MOTION TO PROCEED
                                                      IN FORMA PAUPERIS AS MOOT
12          v.
13   BROWN, et al.,                                   (ECF No. 61)

14                      Defendants.
15

16          Plaintiff Mary Lee Gaines (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil action pursuant to 42 U.S.C. § 1983. On November 4, 2016, the Court

18   granted Plaintiff’s application to proceed in forma pauperis in this action pursuant to 28 U.S.C.

19   § 1915. (ECF No. 4.) On May 21, 2019, Plaintiff filed another motion to proceed in forma

20   pauperis. (ECF No. 61.)

21          Plaintiff has already been granted leave to proceed in forma pauperis in this action, and no

22   further applications are needed. Accordingly, Plaintiff’s May 21, 2019 motion to proceed in

23   forma pauperis, (ECF No. 61), is DENIED as moot.
     IT IS SO ORDERED.
24

25      Dated:     May 22, 2019                               /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
